—Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered April 29, 1991, convicting defendant, after jury trial, of burglary in the first degree, robbery in the first and second degrees, and criminal possession of a weapon in the second degree, and sentencing him to concurrent indeterminate terms of imprisonment of from 5 to 15 years, unanimously affirmed.
Defendant’s boilerplate motion, requesting substitution of his assigned counsel for failure to communicate, did not show " 'good cause’ ” for such a substitution (People v Medina, 44 NY2d 199, 207; People v Jones, 171 AD2d 632, lv denied 78 NY2d 968). Based on defense counsel’s assertion that there *318was no substance to the claim of failure to communicate, the trial court found that there was no "serious possibility of irreconcilable conflict”. Accordingly, the court was not obliged to make further inquiry into defendant’s claim (compare, People v Sides, 75 NY2d 822). Concur — Sullivan, J. P., Carro, Kupferman and Rubin, JJ.